DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 26, claim 26 recites “one another”.  It is unclear which specific limitations are referred to by one other.  For example, it is unclear whether the image processing 
the image processing device, the voice input device, and the server communicate

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14, 15, and 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 20180286400 A1, published 10/04/2018), hereinafter Seo.

	Regarding claim 1, Seo teaches the claim comprising:
An information processing system comprises: a display; and a hardware processor that (Seo Figs. 1-9; [0041-0044], an electronic device according to various embodiments of the present disclosure may include at least one of a smartphone, a tablet personal computer (PC), a mobile phone, a video telephone, an electronic book reader, a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA), a portable multimedia player (PMP), a Motion Picture Experts Group (MPEG-1 or MPEG-2) Audio Layer 3 (MP3) player, a mobile medical device, a camera, or a wearable device, or the like, but is not : 
receives a user's voice as a voice operation (Seo Figs. 1-9; [0130], referring to FIG. 3, in operation 301, a user may operate a speech recognition service through the user terminal; [0131], in operation 302, the intelligent agent may determine whether the user and the user terminal are in proximity to each other (proximity state); [0132], in operation 303, the intelligent agent of the user terminal may activate the operation of the proximity function of the user terminal and may obtain a user input (or a voice signal) received in the microphone (see 111 of FIG. 2A) as the user makes a speech; the user utterance may include a command or an intent associated with the execution); 
updates a screen to be displayed on the display based on the received voice operation (Seo Figs. 1-9; [0063], the plurality of apps 141 and 143 may include execution services 141a and 143a performing a function or a plurality of actions (or unit actions) 141b and 143b; [0064], when the actions 141b and 143b of the apps 141 and 143 are executed, an execution state screen according to the execution of the actions 141b and 143b may be displayed in the display 120; the execution state screen may be a screen in a state where the actions 141b and 143b are completed; [0071], the intelligence agent 151 may generate an instruction for operating an app based on the voice signal received as the user input); 
determines whether to display an updated screen on the display (Seo Figs. 1-9; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the 
before displaying the updated screen, determines whether the display is viewable to a user, who uttered the voice received as the voice operation, based on at least one of: a user distance detected by a human detection sensor, a user orientation detected by multiple microphones, and a sight direction of the user and an installation direction of the display detected by a panel posture detector (Seo Figs. 1-9; [0005], when a user intends to use only auditory information or fails to see a display depending on the operation environment of the electronic device, outputting the visual content may be meaningless; [0006], the present disclosure addresses at least the above-mentioned problems; [0088], sensor module 170 may sense an object (e.g., a user) in the proximity to the user terminal 100 within a specific distance from the user terminal 100 and may transmit the sensing information to the context module 155a; [0131], the context module (see 155a of FIG. 2A) of the user terminal may obtain sensing information (e.g., information on the proximity between the user terminal and the user) from the sensor module (see 170 of FIG. 2a); [0134], regarding the turn-off state of the display, the execution result screen (or the execution state) for each of at least one unit action may be processed in background in the display which is turned off; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0138], when the proximity state is changed to the spacing state between the user and the user terminal, the intelligent agent may activate the operation of the general function of the user terminal; correspondingly, the intelligent agent may request the framework to turn on the display and may output the execution result screen; [0139], when the spacing state is changed to the 
displays the updated screen on the display upon determining that the display is viewable to the user (Seo Figs. 1-9; [0138], when the proximity state is changed to the spacing state between the user and the user terminal, the intelligent agent may activate the operation of the general function of the user terminal; correspondingly, the intelligent agent may request the framework to turn on the display and may output the execution result screen; [0148], as it is determined that the user terminal 100 and the user are spaced apart from each other (or the operation of the general function for the user terminal 100 is activated), the intelligent agent 151 may request the framework to turn on the display (see 120 of FIG. 2A) and may sequentially output execution result screens or execution state screens); 
terminates displaying the updated screen upon determining that the display is not viewable to the user; and when terminating displaying the updated screen, updates a screen in response to a remote voice operation by the user and stores the updated screen in the information processing system (Seo Figs. 1-9; [0137], in operation 307, the intelligent agent may determine whether there is a change in the determined proximity state or whether the present state is maintained; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off; [0144], referring to FIG. 4B, according to an embodiment, the intelligent server 200 may determine that the user is in the proximity to the user terminal 100, based on the sensing information provided from the context module 155a; in this case, the execution of the intelligent agent 151 may be started in response that the hardware key 112 of the user is manipulated or the wakeup command speech is made and the display (see 120 of FIG. 2A) may be controlled to be in a turn-off state (or may be maintained in the turn-off state); [0150], in FIGS. 5B, 5C and 5D, the user terminal 100 and the user are in the proximity to each other within a specific distance; [0151], the intelligent agent 151 may request the framework to turn off the display; the execution result screen or the execution state screen of each of the at least one unit action may be processed in background in the display 120 which is turned off; [0152], when the proximity state between the user terminal 100 and the user is released and changed to the spacing state between the user terminal 100 and the user (or when the distance between the user terminal 100 and the user exceeds a specific distance range), the intelligent agent 151 may activate the operation of the general function of the user terminal 100; the intelligent agent 151 may request the framework to turn on the display 120 based on the operation of the general function of the user terminal 100 and may output the execution result screen or the execution state screen for the unit action 

Regarding claim 27, claim 27 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory recording medium storing a computer readable program to be executed by a hardware processor in a computer comprising a display, the hardware processor executing the program to perform (Seo Figs. 1-9; [0055], referring to FIG. 2A, the user terminal 100 may include a display 120, a memory 140; [0057], the user terminal 100 may be referred to, for example, as an electronic device and may include an element of an electronic device 701 illustrated in FIG. 7 or an element of an electronic device 801 illustrated in FIG. 8; [0202], the electronic device 701 may include a bus 710, a processor (e.g., including processing circuitry) 720, a memory 730; [0256], at least a part of devices (e.g., modules or functions thereof) or methods (e.g., operations) according to various embodiments of the present disclosure may be implemented as instructions stored in a computer-readable storage medium in the form of a program module; in the case where the instructions are performed by a processor (e.g., the processor 720), the processor may perform functions corresponding to the instructions; the computer-readable storage medium may be, for example, the memory 730).  Consequently, claim 27 is rejected for the same reasons.

	Regarding claim 2, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor further: prompts a user to check a screen displayed on the display upon determining to display the updated screen (Seo Figs. 1-9; [0138], when the proximity state is changed to the spacing state between the user and the user terminal, the intelligent agent may activate the operation of the general function of the user terminal; correspondingly, the intelligent agent may request the framework to turn on the display and may output the execution result screen; [0148], as it is determined that the user terminal 100 and the user are spaced apart from each other (or the operation of the general function for the user terminal 100 is activated), the intelligent agent 151 may request the framework to turn on the 

Regarding claim 3, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor: identifies a content to be displayed in the updated screen based on the received voice operation; and determines whether to display the updated screen on the display based on the identified content (Seo Figs. 1-9; [0138], when the proximity state is changed to the spacing state between the user and the user terminal, the intelligent agent may activate the operation of the general function of the user terminal; correspondingly, the intelligent agent may request the framework to turn on the display and may output the execution result screen; [0148], as it is determined that the user terminal 100 and the user are spaced apart from each other (or the operation of the general function for the user terminal 100 is activated), the intelligent agent 151 may request the framework to turn on the display (see 120 of FIG. 2A) and may sequentially output execution result screens or execution state screens; [0051], the user terminal 100 may execute a plurality of actions and may display only the result of a part of the plurality of actions in the display; the user terminal 100 may display only the result, which is obtained by executing the last action among a plurality of actions, in the display; [0067], in the case where the plurality of the actions 141b and 143b are executed in the apps 141 and 143, a result screen according to the execution of each of the executed plurality of the actions 141b and 143b may be displayed in the display 120; according to an embodiment, only a part of a plurality of result screens according to the executed plurality of the actions 141b and 143b may be displayed in the display 120; [0148], sequentially output execution result screens or execution state screens for unit actions at a time point at which the relevant unit actions are executed or at a time point at which the relevant unit actions are finished; [0152], the intelligent agent 151 may request the framework to turn on the display 120 based on the operation of the general function of the user terminal 100 and may output the execution result 

Regarding claim 4, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen when the updated screen displays a preview of an image (Seo Figs. 1-9; [0146], referring to FIG. 5A, the user may make a speech (e.g., "send, to my mom, a message with a picture taken in Hawaii");  the intelligent agent 151 may determine that the user terminal (see 100 of FIG. 2A) and the user are spaced apart; [0148], the intelligent agent 151 may request the framework to turn on the display (see 120 of FIG. 2A) and may sequentially output execution result screens or execution state screens for unit actions at a time point at which the relevant unit actions are executed or at a time point at which the relevant unit actions are finished; a plurality of screens illustrated in FIG. 5A may be examples of sequentially outputting the execution result screens or the execution state screens of the unit actions arranged in the sequence (previews of images))   

Regarding claim 5, Seo teaches all the limitations of claim 1, further comprising:
further comprising: a file storage that stores an electronic file, wherein the hardware processor determines to display the updated screen when the updated screen displays a thumbnail of the electronic file stored in the file storage (Seo Figs. 1-9; [0061], the memory 140 may store a plurality of apps 141 and 143 (a photo app); [0146], referring to FIG. 5A, the user may make a speech (e.g., "send, to my mom, a message with a picture taken in Hawaii"); the intelligent agent 151 may determine that the user terminal (see 100 of FIG. 2A) and the user are spaced apart; [0148], the intelligent agent 151 may request the framework to turn on the display (see 120 of FIG. 2A) and may sequentially output execution result screens or execution state screens for unit actions at a time point at which the relevant unit actions are executed or at a 

Regarding claim 14, Seo all the limitations of claim 1, further comprising:
further comprising: a voice input device, wherein the hardware processor determines whether the display is viewable to the user based on a voice detected by the voice input device (Seo Figs. 1-9; [0005-0006], when a user intends to use only auditory information or fails to see a display depending on the operation environment of the electronic device, outputting the visual content may be meaningless; [0130], in operation 301, a user may operate a speech recognition service through the user terminal (see 100 of FIG. 2A); in this connection, the user may execute the intelligent agent (see 151 of FIG. 2A), which is used to support operating the speech recognition service, by manipulating the physical button (e.g., see 112 of FIG. 2B) provided on the user terminal or by uttering a specific wake-up command speech (e.g., "Hi, Galaxy" or "Hi, BixBy"); [0131], in operation 302, the intelligent agent may determine whether the user and the user terminal are in proximity to each other; [0132], the intelligent agent of the user terminal may activate the operation of the proximity function of the user terminal and may obtain a user input (or a voice signal) received in the microphone (see 111 of FIG. 2A) as the user makes a speech; [0133], in operation 304, the intelligent agent of the user terminal may receive the path rule corresponding to the user utterance; [0134], the intelligent agent may request a framework of the user terminal to turn off the display (see 120 of FIG. 2A) or to maintain the turn-off state of the display, based on the determination that the user and the user terminal are in the proximity to each other)

Regarding claim 15, Seo all the limitations of claim 1, further comprising:
further comprising: the human detection sensor, wherein the hardware processor determines whether the display is viewable to the user based on a signal received from the human detection sensor (Seo Figs. 1-9; [0005-0006], when a user intends to use only auditory information or fails to see a display depending on the operation environment of the electronic device, outputting the visual content may be meaningless; [0088], sensor module 170 may sense an object (e.g., a user) in the proximity to the user terminal 100 within a specific distance from the user terminal 100 and may transmit the sensing information to the context module 155a; [0131], the context module (see 155a of FIG. 2A) of the user terminal may obtain sensing information (e.g., information on the proximity between the user terminal and the user) from the sensor module (see 170 of FIG. 2a); [0134], the intelligent agent may request a framework of the user terminal to turn off the display (see 120 of FIG. 2A) or to maintain the turn-off state of the display, based on the determination that the user and the user terminal are in the proximity to each other))

Regarding claim 19, Seo teaches all the limitations of claim 1, further comprising:
 further comprising: a screen storage in which the updated screen is stored, wherein the hardware processor reads an updated screen in the screen storage and displays a read screen on the display upon determining to display the updated screen (Seo Figs. 1-9; [0055], referring to FIG. 2A, the user terminal 100 may include a display 120, a memory 140, a processor (e.g., including processing circuitry) 150; [0061], the memory 140 may store a plurality of apps 141 and 143; the apps 141 and 143 stored in the memory 140 may be selected, executed, and operated; [0063], the plurality of apps 141 and 143 may be loaded to operate; the plurality of apps 141 and 143 stored in the memory 140 may be loaded by an execution manager module 153 of the processor 150 to operate; [0064], when the actions 141b and 143b of the apps 141 and 143 are executed, an execution state screen according to the execution of the actions 141b and 143b may be displayed in the display 120; the execution state screen may be a screen in a 

Regarding claim 20, Seo teaches all the limitations of claim 19, further comprising:
wherein the hardware processor displays each of multiple screens one by one on the display when the multiple screens are stored in the screen storage (Seo Figs. 1-9; [0134], regarding the turn-off state of the display, the execution result screen (or the execution state) for each of at least one unit action may be processed in background in the display which is turned off; [0136], the execution manager module may perform at least one unit action based on the received path rule; sequentially output an execution result screen for each of the at least one 

Regarding claim 21, Seo teaches all the limitations of claim 19, further comprising:
wherein the hardware processor preferentially reads a last screen stored in the screen storage and displays the read screen on the display when multiple screens are stored in the screen storage (Seo Figs. 1-9; [0051], the user terminal 100 may execute the action and may not display the result obtained by executing the action in the display; the user terminal 100 may execute a plurality of actions and may display only the result of a part of the plurality of actions in the display; the user terminal 100 may display only the result, which is obtained by executing the last action among a plurality of actions, in the display; [0134], regarding the turn-off state of the display, the execution result screen (or the execution state) for each of at least one unit action may be processed in background in the display which is turned off; [0136], the execution manager module may perform at least one unit action based on the received path rule; sequentially output an execution result screen for each of the at least one unit action; [0138], when the proximity state is changed to the spacing state between the user and the user terminal, the intelligent agent may activate the operation of the general function of the user terminal; correspondingly, the intelligent agent may request the framework to turn on the display 

Regarding claim 22, Seo teaches all the limitations of claim 19, further comprising:
wherein the hardware processor: cuts at least a part of a screen component out of each of multiple screens when the multiple screens are stored in the screen storage; and displays a screen in which a screen component cut out from each of the multiple screens is combined in a single screen, on the display (Seo Figs. 1-9; [0146], referring to FIG. 5A, the user may make a speech (e.g., "send, to my mom, a message with a picture taken in Hawaii"); the intelligent agent 151 may determine that the user terminal (see 100 of FIG. 2A) and the user are spaced apart; [0148], the intelligent agent 151 may request the framework to turn on the display (see 120 of FIG. 2A) and may sequentially output execution result screens or execution state screens for unit actions at a time point at which the relevant unit actions are executed or at a time point at which the relevant unit actions are finished; a plurality of screens illustrated in FIG. 5A may be examples of sequentially outputting the execution result screens or the execution 

Regarding claim 23, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor highlights at least a part of the updated screen upon displaying the updated screen on the display (Seo Figs. 1-9; [0051], the user terminal 100 may execute the action and may not display the result obtained by executing the action in the display; the user terminal 100 may execute a plurality of actions and may display only the result of a part of the plurality of actions in the display; the user terminal 100 may display only the result, which is obtained by executing the last action among a plurality of actions, in the display; [0134], regarding the turn-off state of the display, the execution result screen (or the execution state) for each of at least one unit action may be processed in background in the display which is turned off; [0136], the execution manager module may perform at least one unit action based on the received path rule; sequentially output an execution result screen for each of the at least one unit action; [0138], when the proximity state is changed to the spacing state between the user and the user terminal, the intelligent agent may activate the operation of the general function of the user terminal; correspondingly, the intelligent agent may request the framework to turn on the display and may output the execution result screen; [0148], the intelligent agent 151 may request the framework to turn on the display (see 120 of FIG. 2A) and may sequentially output execution result screens or execution state screens for unit actions at a time point at which the relevant unit actions are executed or at a time point at which the relevant unit actions are finished; as shown in Figs. 4-5, various parts of the screens are highlighted upon displaying the updated screens)   

Regarding claim 24, Seo teaches all the limitations of claim 1, further comprising:
wherein the information processing system is an image processing device that processes a job designated by a user (Seo Figs. 1-9; [0146], referring to FIG. 5A, the user may make a speech (e.g., "send, to my mom, a message with a picture taken in Hawaii"); the intelligent agent 151 may determine that the user terminal (see 100 of FIG. 2A) and the user are spaced apart; [0148], the intelligent agent 151 may request the framework to turn on the display (see 120 of FIG. 2A) and may sequentially output execution result screens or execution state screens for unit actions at a time point at which the relevant unit actions are executed or at a time point at which the relevant unit actions are finished; a plurality of screens illustrated in FIG. 5A may be examples of sequentially outputting the execution result screens or the execution state screens of the unit actions arranged in the sequence (image processing device that processes a job designated by a user))   

Regarding claim 25, Seo teaches all the limitations of claim 1, further comprising:
further comprises: an image processing device that processes a job designated by a user; and a voice input device that detects the user's voice, wherein the image processing device communicates with the voice input device, the image processing device comprises the display and the hardware processor, and the voice input device outputs the user's voice to the image processing device (Seo Figs. 1-9; [0055], referring to FIG. 2A, the user terminal 100 may include an input module (e.g., including input circuitry) 110, display 120, a memory 140; [0058], the input module 110 may include a microphone 111 which may receive a user utterance as a voice signal; [0146], referring to FIG. 5A, the user may make a speech (e.g., "send, to my mom, a message with a picture taken in Hawaii"); the intelligent agent 151 may determine that the user terminal (see 100 of FIG. 2A) and the user are spaced apart; [0148], the intelligent agent 151 may request the framework to turn on the display (see 120 of FIG. 2A) and may sequentially output execution result screens or execution state screens for unit actions at a time point at which the relevant unit actions are executed or at a time point at which the relevant unit 

Regarding claim 26, Seo teaches all the limitations of claim 1, further comprising:
further comprises: an image processing device that processes a job designated by a user; a voice input device that detects the user's voice; and a server, wherein the image processing device, the voice input device, and the server communicate with one another, and the server comprises the hardware processor that displays the updated screen on the display based on a result of a determination in the server (Seo Figs. 1-9; [0048], an integrated intelligent system 10 may include a user terminal 100, an intelligent server 200; [0050], an intelligent server 200 may receive a user voice input from a user terminal 100 via a telecommunication network; [0055], referring to FIG. 2A, the user terminal 100 may include an input module (e.g., including input circuitry) 110, display 120, a memory 140; [0058], the input module 110 may include a microphone 111 which may receive a user utterance as a voice signal; [0146], referring to FIG. 5A, the user may make a speech (e.g., "send, to my mom, a message with a picture taken in Hawaii"); the intelligent agent 151 may determine that the user terminal (see 100 of FIG. 2A) and the user are spaced apart; [0095], the intelligent server 200 may include a controller (or processor); [0128], the intelligent server 200 may create a path rule based on the user input; the user terminal 100 may receive the created path rule from the intelligent server 200 and may execute the function of a specific app depending on the path rule; in the above-described operations of the processes, the user terminal 100 may determine whether the user is in the proximity to the user terminal 100 and may control, based on the determination information, the screen output of an execution result (or the execution state) of at least one unit action depending on the path rule; the user terminal 100 may control the display 120 to be turned off based on that the user terminal 100 is operated with the proximity function, and may    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Haikin et al. (US 20110273731 A1, published 11/10/2011), hereinafter Haikin.

Regarding claim 6, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Seo Figs. 1-9; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; in this operation, an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off)
However Seo fails to expressly disclose further comprising: an image processor that adjusts a quality of an image, wherein the hardware processor determines to display the updated screen when the updated screen displays an image with an adjusted quality.  In the same field of endeavor, Haikin teaches:
further comprising: an image processor that adjusts a quality of an image, wherein the hardware processor determines to display the updated screen when the updated screen displays an image with an adjusted quality (Haikin Figs. 1-11; [0063], the imaging property may be automatically adjusted without requiring further input from the viewer 106, once the area of interest 114 has been identified; the imaging property that is adjusted may be one or more of the focus, sharpness, white balance, dynamic range, resolution, brightness and tone mapping in the area of interest 114 in the soft proof image that is rendered in the view-dependent manner; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: an image processor that adjusts a quality of an image, wherein the hardware processor determines to display the updated screen when the updated screen displays an image with an adjusted quality as suggested in Haikin into Seo.  Doing so would be desirable because there remains a need for a method and apparatus that allows for view-dependent rendering of multidimensional image data in order for a user to customize rendering of an image to be printed (see Haikin [0014]).  Adjusting the imaging property in the particular area of interest may allow the viewer 106 to view the soft proof image in a more computationally effective manner, for example by enhancing properties in the particular area of interest 114 with respect to other areas of the soft proof image (see Haikin [0064]).  Additionally, the teachings of Seo may be implemented in a wide variety of devices and is not limited (see Seo [0041-0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yokoyama (US 20200267268 A1, published 08/20/2020).

Regarding claim 7, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Seo Figs. 1-9; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; in this operation, an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off)
However, Seo fails to expressly disclose further comprising: a printer that prints an image on a sheet; and a post processor that performs a post processing at a specified position of the sheet on which the image is printed by the printer, wherein the hardware processor determines to display the updated screen when the updated screen specifies a position at which the post processing is performed by the post processor.  In the same field of endeavor, Yokoyama teaches:
further comprising: a printer that prints an image on a sheet; and a post processor that performs a post processing at a specified position of the sheet on which the image is printed by the printer, wherein the hardware processor determines to display the updated screen when the updated screen specifies a position at which the post processing is performed by the post processor (Yokoyama Figs. 1-10; [0023], printing system; [0097], image forming apparatus with a printer function; [0054], the operation control unit 93 causes the control panel 940 to display the setting screen generated and updated by the display control unit 92; [0067], when the user gives utterance "I want a color double-sided copy to be stapled"; [0068], the display control unit 92 generates the screen in which the setting items of "color", "double-sided", and "stapling" are continuously arranged and delivers the screen to the operation control unit 93 (Step S6); [0069], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: a printer that prints an image on a sheet; and a post processor that performs a post processing at a specified position of the sheet on which the image is printed by the printer, wherein the hardware processor determines to display the updated screen when the updated screen specifies a position at which the post processing is performed by the post processor as suggested in Yokoyama into Seo.  Doing so would be desirable because conventional image forming apparatuses have a disadvantage that it is difficult to simultaneously set a plurality of setting items due to the restriction of the existing screen flow (see Yokoyama [0003, 0005]).  The system of Yokoyama allows a user to 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Ogawa et al. (US 20120075671 A1, published 03/29/2012), hereinafter Ogawa.

Regarding claim 8, Seo teaches all the limitations of claim 1, further comprising:
the hardware processor determines to display the updated screen (Seo Figs. 1-9; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; in this operation, an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off)
However Seo fails to expressly disclose a printer that prints an image on a sheet, wherein the hardware processor determines to display the updated screen when the updated screen enables a user to configure a setting of imposing a ground tint or a watermark in printing by the printer.  In the same field of endeavor, Ogawa teaches:
a printer that prints an image on a sheet, wherein the hardware processor determines to display the updated screen when the updated screen enables a user to configure a setting of imposing a ground tint or a watermark in printing by the printer (Ogawa Figs. 1-19; [0134], the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a printer that prints an image on a sheet, wherein the hardware processor determines to display the updated screen when the updated screen enables a user to configure a setting of imposing a ground tint or a watermark in printing by the printer as suggested in Ogawa into Seo.  Doing so would be desirable because in previous systems selecting a stamp image is not possible on the image forming apparatus side, and an original image read on the image forming apparatus side cannot be combined with a stamp image. In other words, this configuration has a problem of poor usability (see Ogawa [0009]).  With the printing system of the present invention, selecting a stamp image and combining the selected stamp image with the original image read by the reading device can be performed on the image forming apparatus side, and it is therefore possible to provide the user ease of use (see Ogawa [0014]).  Additionally, the teachings of Seo may be implemented in a wide variety of devices and is not limited (see Seo [0041-0044]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Stringham (US 20040145772 A1, published 07/29/2004).

Regarding claim 9, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Seo Figs. 1-9; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; in this operation, an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off)
However Seo fails to expressly disclose wherein the hardware processor determines to display the updated screen when the updated screen is a job list screen that displays a list of multiple jobs.  In the same field of endeavor, Stringham teaches:
wherein the hardware processor determines to display the updated screen when the updated screen is a job list screen that displays a list of multiple jobs (Stringham Figs. 1-12; [0063], FIG. 5 illustrates an exemplary presentation of job status information; [0099], the user could be presented with a list of print jobs on the control panel of printer 104 as discussed above, then scroll through the list and select a particular print job (e.g., by highlighting the print job using directional arrows on the control panel and pressing a "cancel" button); the selected print job is then removed from print job clue queue 130 by print job scheduling module 126; the selected print job may be left in print job clue queue 130 and recorded as being canceled)


Regarding claim 11, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor further: determines to display the updated screen (Seo Figs. 1-9; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; in this operation, an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off)
However Seo fails to expressly disclose registers a job and manages the registered job, manages multiple registered jobs, and determines to display the updated screen in response to 
registers a job and manages the registered job, manages multiple registered jobs, and determines to display the updated screen in response to when the updated screen enables a user to select the registered job to be canceled from among the multiple registered jobs (Stringham Figs. 1-12; [0024], queue 130 maintains print job clues that are sent to printer 104; [0063], FIG. 5 illustrates an exemplary presentation of job status information; [0064], the printer 104 may be configured to accept a user request, via the printer's control panel, to present print job status information; [0099], printing of print jobs may also be modified by canceling the print jobs; a print job can be canceled at virtually any time; a user can select a particular print job to cancel by inputting data describing the print job (e.g., the job ID) or by selecting the print job from a list of print jobs presented to the user; the user could be presented with a list of print jobs on the control panel of printer 104 as discussed above, then scroll through the list and select a particular print job (e.g., by highlighting the print job using directional arrows on the control panel and pressing a "cancel" button); the selected print job is then removed from print job clue queue 130 by print job scheduling module 126; the selected print job may be left in print job clue queue 130 and recorded as being canceled)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated registers a job and manages the registered job, manages multiple registered jobs, and determines to display the updated screen in response to when the updated screen enables a user to select the registered job to be canceled from among the multiple registered jobs as suggested in Stringham into Seo.  Doing so would be desirable because typically printers print the print jobs they receive in the order they receive the print jobs. This reduces the user-friendliness of the printer as it restricts the ability of the user to make any changes to the printing of his or her print job after the print job has been sent to the printer (see Stringham [0003]).  Thus, it would be beneficial to provide a way to alleviate this problem and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Iwai et al. (US 20110035671 A1, published 02/10/2011), hereinafter Iwai.

Regarding claim 10, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen when (Seo Figs. 1-9; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; in this operation, an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off)
However Seo fails to expressly disclose wherein the hardware processor determines to display the updated screen when the updated screen is an address selecting screen that displays a list of multiple addresses.  In the same field of endeavor, Iwai teaches:
wherein the hardware processor determines to display the updated screen when the updated screen is an address selecting screen that displays a list of multiple addresses (Iwai Figs. 1-26; [0057], the storage device 21 stores therein in advance a plurality of destination addresses that are selectable when functions such as a scan transmission function and a FAX transmission function are used; when a function such as the scan transmission function and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hardware processor determines to display the updated screen when the updated screen is an address selecting screen that displays a list of multiple addresses as suggested in Iwai into Seo.  Doing so would be desirable because it would allow the user to select a desired address from the destination addresses displayed in a list form, thereby designating an address to which the document data is transmitted (see Iwai [0057]).  Additionally, displaying a list comprising multiple addresses would provide a convenient method of selecting an address while not requiring the user to remember and manually input a plurality of addresses, thereby saving the user time and increasing ease of use.  Additionally, the teachings of Seo may be implemented in a wide variety of devices and is not limited (see Seo [0041-0044]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Takamiya (US 20150160818 A1, published 06/11/2015).

Regarding claim 12, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines to display the updated screen (Seo Figs. 1-9; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each 
However Seo fails to expressly disclose wherein the hardware processor determines to display the updated screen in response to when the updated screen contains equal to or more than a predetermined number of characters or strings.  In the same field of endeavor, Takamiya teaches:
wherein the hardware processor determines to display the updated screen in response to when the updated screen contains equal to or more than a predetermined number of characters or strings (Takamiya Figs. 1-7; [0020], image forming apparatus 100 is comprised of a printing unit 107; [0036], a predetermined number of characters (twelve two-byte characters in Japanese, for example) can be displayed for each of the items; the fourth item from the top of the list is "RESTRICT SENDING FROM FACSIMILE DRIVER", and the entire text string cannot be displayed at a time because the text string exceeds the predetermined number of characters; a text string exceeding the predetermined number of characters is a text string determined as a scrolling text target; [0038], out of the text string "RESTRICT SENDING FROM FACSIMILE DRIVER", up to the predetermined number of characters from the top of the text string, i.e., a part of the text string 310, is displayed at the beginning; the CPU 102 displays the text string by scrolling it from the right to the left as illustrated in display portions 311 and 312; [0042], if a text string includes a predetermined number of characters (thirteen or more two-byte characters in Japanese, for example), the text string is determined to be a scrolling text target)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hardware processor determines to display the updated screen in response to when the updated screen contains equal to or more .

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Horishita (US 20190089866 A1, published 03/21/2019).

Regarding claim 16, Seo teaches all the limitations of claim 1, further comprising:
wherein the hardware processor determines whether the display is viewable to the user  (Seo Figs. 1-9; [0005-0006], when a user intends to use only auditory information or fails to see a display depending on the operation environment of the electronic device, outputting the visual content may be meaningless; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; in this operation, an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off)

further comprising: a photographing device, wherein the hardware processor determines whether the display is viewable to the user based on an image photographed by the photographing device (Horishita Figs. 1-17; [0032], the camera data receiving part 311 receives image data from the camera 11; [0033], the face region extraction part 317 executes a face detection algorithm using a Haar-like feature amount and the like, which is a method of a face detection algorithm, to extract a region of a face (face region) of each person from image data; [0034], the face feature amount calculation part 318 may acquire a direction of a face, a line of sight, and the like; the face authentication execution control part 320 determines whether or not to permit execution of face authentication processing based on the face feature amounts; the CPU 110 determines whether or not to permit the target person to log in the image forming apparatus image forming apparatus 10 based on the received authentication result; [0035], a person who looks into the display part 12 is considered as the user; the present embodiment executes the face authentication processing for a person who looks into the display part 12; [0044], it is considered that the person looks into the display part 12 in order to use the image forming apparatus 10; the CPU 301 determines that the person looks into the display part 12, and the processing proceeds to step S85; in next step S85, the CPU 301 permits execution of the face authentication processing; whether or not a person looks into the display part 12 may be determined based on a direction of a face of the person; [0046], when any one of the users looks into the display part 12, the face authentication processing part 321 of the detection part 300 executes the face authentication processing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: a photographing device, wherein 

Regarding claim 17, Seo in view of Horishita teaches all the limitations of claim 16, further comprising:
determines that the display is viewable to the user (Seo Figs. 1-9; [0005-0006], when a user intends to use only auditory information or fails to see a display depending on the operation environment of the electronic device, outputting the visual content may be meaningless; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; in this operation, an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off)

wherein the hardware processor: extracts a face image from the image photographed by the photographing device; identifies the sight direction based on the extracted face image; and determines that the display is viewable to the user when the sight direction matches the installation direction of the display (Horishita Figs. 1-17; [0034], the face feature amount calculation part 318 may acquire a direction of a face, a line of sight, and the like; the face authentication execution control part 320 determines whether or not to permit execution of face authentication processing based on the face feature amounts; the CPU 110 determines whether or not to permit the target person to log in the image forming apparatus image forming apparatus 10 based on the received authentication result; [0035], a person who looks into the display part 12 is considered as the user; the present embodiment executes the face authentication processing for a person who looks into the display part 12; [0044], it is considered that the person looks into the display part 12 in order to use the image forming apparatus 10; the CPU 301 determines that the person looks into the display part 12, and the processing proceeds to step S85; in next step S85, the CPU 301 permits execution of the face authentication processing; whether or not a person looks into the display part 12 may be determined based on a direction of a face of the person; [0046], when any one of the users looks into the display part 12, the face authentication processing part 321 of the detection part 300 executes the face authentication processing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the hardware processor: extracts a face image from the image photographed by the photographing device; identifies the sight direction based on the extracted face image; and determines that the display is viewable to the user when the sight direction matches the installation direction of the display as suggested in Horishita into Seo.  Doing so would be desirable because a there is a case where there is a plurality of people in the vicinity of the image forming apparatus.  There is possibility that a .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Horishita in further view of Haikin et al. (US 20110273731 A1, published 11/10/2011), hereinafter Haikin.

Regarding claim 18, Seo in view of Horishita teaches all the limitations of claim 17, further comprising:
determines that the display is viewable to the user (Seo Figs. 1-9; [0005-0006], when a user intends to use only auditory information or fails to see a display depending on the operation environment of the electronic device, outputting the visual content may be meaningless; [0136], as it is determined that the user and the user terminal is spaced apart from each other (or the operation of the general function for the user terminal is activated), the intelligent agent may request the framework of the user terminal to turn on the display (or request for maintain the turn-on state of the display) and may sequentially output an execution result screen for each of the at least one unit action; [0139], when the spacing state is changed to the proximity state between the user and the user terminal, the intelligent agent may activate the operation of the proximity function of the user terminal and may request the framework to turn off the display; in this operation, an execution result screen for a unit action performed after the change to the proximity state may be processed in background in the display which is turned off)

the hardware processor determines that the display is viewable to the user in response to a direction identified based on the extracted face image matching with a direction of displaying corresponding to the posture of the display (Horishita Figs. 1-17; [0034], the face feature amount calculation part 318 may acquire a direction of a face, a line of sight, and the like; the face authentication execution control part 320 determines whether or not to permit execution of face authentication processing based on the face feature amounts; the CPU 110 determines whether or not to permit the target person to log in the image forming apparatus image forming apparatus 10 based on the received authentication result; [0035], a person who looks into the display part 12 is considered as the user; the present embodiment executes the face authentication processing for a person who looks into the display part 12;  [0044], it is considered that the person looks into the display part 12 in order to use the image forming apparatus 10; the CPU 301 determines that the person looks into the display part 12, and the processing proceeds to step S85; in next step S85, the CPU 301 permits execution of the face authentication processing; whether or not a person looks into the display part 12 may be determined based on a direction of a face of the person; [0046], when any one of the users looks into the display part 12, the face authentication processing part 321 of the detection part 300 executes the face authentication processing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the hardware processor determines that the display is viewable to the user in response to a direction identified based on the extracted face image matching with a direction of displaying corresponding to the posture of the display as suggested in Horishita into Seo.  Doing so would be desirable because a there is a case where there is a plurality of people in the vicinity of the image forming apparatus.  There is possibility that a person who does not have an intention of using the image forming apparatus is erroneously determined as the user (see Horishita [0003]). There has been a problem that the user cannot 
However, Seo in view of Horishita fails to expressly disclose wherein the display has a posture that is changeable and a direction of displaying corresponding to the posture of the display.  In the same field of endeavor, Haikin teaches
wherein the display has a posture that is changeable and a direction of displaying corresponding to the posture of the display (Haikin Figs. [0029], a change in the position and/or orientation of the display 102 in relation to a viewer 106, for example by tilting of the display 102; [0044], 1-11; the relative position and orientation may be determined by tracking a position of the viewer's head 104, for example via a camera 108 (e.g., as shown in FIG. 4A); [0045], a camera 108 may be incorporated into the display 102; as illustrated in the embodiment shown in FIGS. 5A-5C, a position and/or orientation measuring sensor 110 may be incorporated into the display 102, to determine position and/or orientation information of the display 102, such as for example one or more tilt angles of the display 102; [0046], the display 102 is upright or positioned at an angle; [0049], a camera 108 incorporated into the display 102 to determine a path taken by the display 102 during movement thereof relative to the viewer 106 and/or the environment, such as for example during tilting, raising or lowering, and/or lateral movement of the display 102; [0051], FIGS. 5A-5C demonstrate an embodiment in which a relative orientation of the display 102 is determined by using an accelerometer built into the display 102; the viewer 106 has tilted the display either backwards (FIG. 5B) or forwards (FIG. 5C); [0052], the viewer 106 moves his/her head 104 to view different areas of the soft proof image, and/or as the viewer tilts and/or changes the angle of the display 102)


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 14-18, 26, and 27.  
Claim 26 stands rejected under 35 U.S.C. 112(b).
Regarding independent claim 1, the Applicant alleges that Krishnamurthi as described in the previous Office action, does not explicitly amended claim 1.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 102 as anticipated by Seo.
Similar arguments have been presented for claim 27 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-12 and 14-26 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 27.  However, as discussed above, Seo is considered to teach claims 1 and 27, and consequently, claims 2-12 and 14-26 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/Primary Examiner, Art Unit 2143